Citation Nr: 0031272	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for PTSD and assigned an initial evaluation of 50 percent.  A 
notice of disagreement was received in April 1998, a 
statement of the case was issued in April 1999, and a 
substantive appeal was received in May 1999. 


REMAND

In the March 1998 rating decision from which the current 
appeal arises, the RO established service connection for PTSD 
and assigned a 50 percent rating effective November 6, 1996, 
under the provisions of Diagnostic Code 9411.  However, a 
review of the March 1998 rating decision and the April 1999 
statement of the case reveals that the RO applied the current 
version of Diagnostic Code 9411 which became effective on 
November 7, 1996.   Specifically, on October 8, 1996, the VA 
published a final rule, effective November 7, 1996, to amend 
the section of the Schedule for Rating Disabilities dealing 
with mental disorders.  61 FR 52695, Oct. 8, 1996.  The 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that when a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991); White v. Derwinski, 
1 Vet.App. 519, 521 (1991).  Under the circumstances, the 
veteran's increased rating claim must be reviewed by the RO 
under the applicable regulations in effect when the veteran's 
claim was filed as well as in light of the regulatory changes 
dealing with the pertinent rating criteria.

The Board also notes that subsequent to receipt of her notice 
of disagreement, the veteran filed a formal claim for a total 
rating based on individual unemployability due to service-
connected disability (TDIU) in August 1998 on VA Form 21-8940 
(Veteran's Application for Increased Compensation based on 
Unemployability).  

The first action by the RO which could be construed as a 
denial of the veteran's claim for TDIU was its issuance of a 
"Statement of the Case" (SOC) in April 1999, which rejected 
the veteran's claims for TDIU and for a higher initial rating 
without a formal rating decision.  In the SOC, the RO 
asserted erroneously that the TDIU claim was inextricably 
intertwined with the issue of entitlement to an increased 
(initial) evaluation.  See VAOPGCPREC 06-96 (O.G.C. Prec. 06-
96), 61 Fed. Reg. 66748, 66749 (1996), citing Parker v. 
Brown, 7 Vet.App. 116, 118 (1994); Holland v. Brown, 6 
Vet.App. 446-47 (question of a TDIU rating is distinct from 
the question of a higher schedular evaluation, since a TDIU 
rating is based on the assertion that the rating schedule is 
inadequate to determine whether a veteran is totally disabled 
due to service-connected disability).

The veteran's substantive appeal (on VA Form 9) of her claim 
for a higher initial rating was received in May 1999, and 
contained a statement disagreeing with the denial of the TDIU 
claim.  This may be construed as a notice of disagreement 
with the denial of TDIU.  The RO must now undertake 
appropriate action pursuant to 38 C.F.R. § 19.26 (2000), 
including issuance of a statement of the case, so that the 
veteran may have the opportunity to complete an appeal as to 
that issue by filing a timely substantive appeal.  38 
U.S.C.A. § 7105(c).  In the past, the Board would refer such 
matters to the RO, but the Court has made it clear that the 
proper course of action is to remand the matter to the RO for 
appropriate action  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA and private medical 
records not already in the claims file 
should be obtained and made of record.

2.  The RO should undertake appropriate 
action on the TDIU issue pursuant to 38 
C.F.R. § 19.26, including such additional 
review and development deemed necessary, 
and furnish the veteran and her 
representative with a statement of the 
case.  The veteran and her representative 
should be advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal on the TDIU 
issue. 

3.  The RO should then review the evidence 
of record and determine whether assignment 
of an initial rating in excess of 50 
percent is warranted for the service-
connected PTSD under both the pre-November 
7, 1996, version of Diagnostic Code 9411 
and the version of Diagnostic Code 9411 
which became effective on November 7, 
1996.  Since this issue arises from 
assignment of an initial disability 
evaluation, the RO should also consider 
whether the evidence warrants assignment 
of different ratings during different 
periods covered by the appeal.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  
Unless the full benefit sought is granted 
for the entire period in question, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case setting forth both 
the old and the new versions of Diagnostic 
Code 9411.  The case should then be 
returned to the Board for appellate review 
of all issues properly in appellate 
status. 

The purpose of this remand is comply with the holdings of the 
Court and to ensure that the veteran is afforded due process 
of law.  The veteran and her representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


